In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-1484V
                                      Filed: April 26, 2017

* * * * * * * * * * * * *                 *
ROBERT LOVEJOY,                               *
                                              *
               Petitioner,                    *      Special Master Sanders
                                              *
v.                                            *
                                              *      Joint Stipulation on Damages; Tetanus-
SECRETARY OF HEALTH                           *      Diphtheria-Acellular-Pertussis (“Tdap”)
AND HUMAN SERVICES,                           *      Vaccine; Chronic Inflammatory
                                              *      Demyelinating Polyneuropathy (“CIDP”);
          Respondent.                         *      Annuity.
* * * * * * * * * * * * * *

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.
Alexis B. Babcock, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On December 8, 2015, Robert Lovejoy (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of the tetanus-diphtheria-acellular-pertussis (“Tdap”)
vaccine administered on May 30, 2013, he suffered from chronic inflammatory demyelinating
polyneuropathy (“CIDP”). See Stip. at ¶¶ 1-4, filed April 26, 2017. Petitioner further alleged that
he experienced symptoms of this injury for more than six months. Id. at ¶ 4.

       On April 26, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Respondent denies that the Tdap vaccine caused


1 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
Petitioner’s CIDP or any other injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              a. A lump sum of $243,712.49, which amount represents compensation for first
                 year life care expenses ($14,132.24), pain and suffering ($120,000.00), and
                 past unreimbursable expenses ($109,580.25), in the form of a check payable
                 to petitioner; and

              b. An amount sufficient to purchase the annuity contract described in
                 paragraph 10 [of the attached stipulation], paid to the life insurance
                 company from which the annuity will be purchased (the “Life Insurance
                 Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2